CnARicsoN, J.,
concurring in the result: The peace, quiet and good order of our State depends upon the individual citizen obeying the law of the land as made by the law-governing body. When we lay down at night, walk the streets of a city or town, travel the public highway, or elsewhere, it is the strong arm of the law that is around about us and protects us. Obedience to law is the duty incumbent upon all good citizens. The citizen who is unwilling to obey the law, the governing power has entrusted the enforcement to certain officers to arrest with warrant and, under certain circumstances, without warrant. It goes without saying that the primary duty is upon officers of the law to obey the law. As a rule, these enforcement officers are dealing with a lawless element, dangerous, who have set themselves in defiance to the will of the majority as expressed in our form of government. This element is not lamb-like and no officer is expected to meet a lamb like he would a lion. We cannot judge the enforcement officers as a whole by the misconduct of over-zealous officers exceeding their authority.
In S. v. Smith, 127 Iowa, p. 534, Deemer, J., says: “An officer, in the performance of his duty as such, stands on an entirely different footing from an individual. He is a minister of justice, and entitled to *696the peculiar protection of the law. Without submission to his authority there is no security, and anarchy reigns supreme. He must, of necessity, be the aggressor, and the law affords him special protection. In his capacity as an individual he may take advantage of the ‘first law of nature,’ and defend himself against assault; as an officer he has an affirmative duty to perform, and in the performance thereof he should, so long as he keeps within due bounds, be protected. Sentimentalism should not go so far as to obstruct the due administration of law, and brute force should not be permitted to obstruct the wheels of justice.”
Pearson, J., in S. v. Garrett, 60 N. C., at p. 150, said: “In other words, resistance to the execution of the command of the State, is not allowed. The warrant must be executed peaceably, if you can, forcibly if you must.”
In S. v. Pugh, 101 N. C., at p. 739, it is said: “It was the duty of the defendant to interfere and suppress the fight, and if need be, he might, in good faith, strike a reasonable blow for the purpose. While he had no authority to strike an unnecessary blow, or one greatly in excess of what was necessary for the purpose, and wanton, he was the judge of the force to be applied under the circumstances, and he would not be guilty of an assault and battery unless he arbitrarily and grossly abused the power confided to him, and whether he did or did not was an inquiry to be submitted to the jury, under proper instructions from the court. A. grossly unnecessary, excessive and wanton exercise of force would be evidence — strong evidence — of a wilful and malicious purpose, but the jury ought not to weigh the conduct of the officer as against him in ‘gold scales’ (italics mine) ; the presumption is he acted in good faith. This is the rule applicable in such cases as the present one, as settled in S. v. Stalcup, 2 Ired., 50; S. v. McNinch, 90 N. C., 696, and the cases there cited. So, also, S. v. Bland, 97 N. C., 438.”
The good faith of the officers on the occasion and what they did is thus stated succinctly by them: On the evening of 21 November, 1925, a reliable person and a neighbor of Melvin Joyce and John Joyce and Jim Sutphen, came to the office of C. H. Haynes, sheriff of Surry County, and in the presence of the defendant, R. E. Simmons, stated that Melvin Joyce and John Joyce had gone to Virginia for a load of whiskey; that the money had already been raised and that they would pass along the Patrick courthouse road at or near the Sparger home that evening. He further stated to the sheriff, in the presence of Simmons that these parties would be traveling in a Ford roadster, and that a Y-shaped hole had been made in the windshield; that the sheriff after receiving this report, requested R. F. Simmons, who was a deputy sheriff, to go and seize the car and the whiskey. R. F. Simmons reported these facts to E. S. Smith, another deputy sheriff, and the two *697went to the place designated; that in addition to this information so received R. F. Simmons on a former occasion had found Melvin Joyce with a quart of liquor; that Joyce had undertaken to conceal the liquor; that in addition to this, both of the defendants knew of the general reputation of the said Joyce boys for being blockaders. With this information the two defendants stationed themselves at the point designated; that just before sundown on that evening the defendants about one hundred yards away recognized the car that had been described to them, coming up the road, and on closer inspection recognized the two Joyce boys with Sutphen in the car. The two defendants were standing several yards apart. The defendant, Smith, ran out into the road and waived his hand and ordered the car to stop; the car did not stop, but accelerated the speed. Simmons, whom the occupants admitted they knew to be an officer, ran out in the road in front of the car and waved and ordered them to stop; the car was not stopped. Both of the defendants shot in front of the car trying to stop it, after the order had been given to stop and had been refused. When Simmons ordered them to stop they deflected their ear from the part of the road in which they were then traveling towards Simmons, and Simmons was required to jump out of the way to prevent the car from running over him, and in the attempt to escape, accidentally, without his knowledge, the pistol that he had in his hand fired. The car did not then stop, but continued with accelerated speed and never did stop; that the defendants did not have any knowledge that either one of these had been shot until after they came home; that upon subsequent examination of the car, and on the night of the homicide there was a distinct odor of liquor, and there was broken glass under the seat in the car and the arrangement under the seat of the car was of such a character as to show that it had been prepared for the transportation of liquor.
Where an arrest can be made without warrant is stated in S. v. Godette, 188 N. C., at p. 503, as follows: “The language of the Conformity (or Turlington) Act of this State, supra, is plain: that when an officer of the law shall discover ány person transporting or possessing liquor in violation of law, that is when he sees or has absolute personal knowledge, the liquor and vehicle shall be seized and the person in charge arrested. The officer can arrest (i) when he sees the liquor; (2) when he has absolute personal knowledge. The latter is defined in the law. In 9 Gray Mass., 271, ‘Knowledge, being a firm belief.’ In West v. Home Ins. Co. (C. C.), 18 Fed., 6, it was held: ‘Personal knowledge— knowledge of the truth in regard to a particular fact or allegation, which is original, and does not depend on' information or hearsay.” This absolute personal knowledge can be acquired through the sense of seeing, hearing, smelling, tasting or touching. In Blackmore on Prohi*698bition (1923), p. 332, it is said: ‘Under tbe Federal as well as tbe State statutes, to justify search and seizure or arrest without warrant tbe officer must have direct personal knowledge, through his hearing, sight or other sense of the commission of the crime by the accused. But it is not necessary that he should actually see the contraband liquor. . . . (supra, p. 334). If an officer sees intoxicating liquor being loaded on an automobile he can thereupon seize the vehicle and arrest the person who has put liquor on it, and other palpable conditions might authorize similar action, as plainly seeing the liquor leaking from a vehicle in which it is being transported, such a leak extending itself upon the public highway and the spirits spreading themselves and their odor along the road,” etc.
Transportation of liquor or having liquor in one’s possession for the purpose of sale is in North Carolina a misdemeanor. It is held in S. v. Signan, 106 N. C., 728, that “Where a person charged only with a misdemeanor flees from the officer to avoid arrest, the latter is not authorized to take life or shed blood in order to make the arrest. Under such circumstances, if he kills, he will be at least guilty of manslaughter, and he will be guilty of an assault if no actual injury is inflicted if he uses such force as would have amounted to manslaughter had death ensued.”
The United States Act in reference to arrest without warrant, says: “An Act Supplemental to the National Prohibition Act,” approved 23 November, 1921, chapter 134, 42 Stat. at L., 222, 223, Comp. Stat., sec. 10, 184a, Fed. Stat. Anno. Supp., 1921, p. 230, provides: “That any officer, agent or employee of the United States engaged in the enforcement of this act, or the National Prohibition Act, or any other law of the United States, who shall search any private dwelling as defined in the National Prohibition Act, and occupied as such dwelling, without a warrant directing such search, or who, while so engaged shall, without a search warrant maliciously and without reasonable cause search any other building or property, shall be guilty of a misdemeanor, and upon conviction thereof shall be fined for a first offense not more than $1,000, and for a subsequent offense not more than $1,000 or imprisonment not more than one year, or both such fine and imprisonment.”
Chief Justice Taft, in Carroll v. U. S., 267 U. S., 131 (1924), construing the above statute in regard to arrest without warrant, under the Federal Statute, at p. 160, says: “We know in this way that Grand Rapids is about 152 miles from Detroit, and that Detroit and its neighborhood along the Detroit River, which is the international boundary, is one of the most active centers for introducing illegally into this country spirituous liquors for distribution into the interior. It is *699obvious from the evidence that the prohibition agents were engaged in a regular patrol along the important highways from Detroit to Grand Eapids, to stop and seize liquor carried in automobiles. They knew, or had convincing evidence to make them believe, that the Carroll boys, as they called them, were so-called 'bootleggers’ in Grand Eapids, i. e., that they were engaged in plying that unlawful trade of selling such liquor in that city. The officers had soon after noted their going from Grand Eapids halfway to Detroit, and attempted to follow them to that city to see where they went, but they escaped observation. Two months later these officers suddenly met the same men on their way westward, presumably from Detroit. The partners in the original combination to sell liquor in Grand Eapids were together in the same automobile they had been in the night when they tried to furnish the whiskey to the officers, which was thus identified as part of the firm equipment. . They were coming from the direction of the great source of supply for their stock to Grand Eapids, where they plied their trade. That the officers, when they saw the defendants, believed that they were carrying liquor, we can have no doubt; and we think it is equally clear that they had reasonable cause for thinking so. Emphasis is put by defendants’ counsel on the statement made by one of the officers that they were not looking for defendants at the particular time when they appeared. We do not perceive that it has any weight. As soon as they did appear, the officers were entitled to use their reasoning faculties upon all the facts of which they had previous knowledge in respect to the defendants,” citing authorities. . . . “In the light of these authorities, and what is shown by this record, it is clear the officers here had justification for the search and seizure. This is to say, that the facts and circumstances within their knowledge, and of which they had reasonably trustworthy information, were sufficient in themselves to warrant a man of reasonable caution in the belief that intoxicating liquor was being transported in the automobile which they stopped and searched.”
The act quoted uses the words “maliciously and without reasonable cause” — different from the Turlington Act construed in Godette’s case, supra.
Hoke, J., in S. v. Dunning, 177 N. C., at p. 562, well states the rights of officers, sustained by a wealth of authorities: “It is a principle very generally accepted that an officer, having the right to arrest an offender, may use such force as is necessary to effect his purpose, and to a great extent he is made the judge of the degree of force that may be properly exerted. Called on to deal with violators of the law, and not infrequently to act in the presence of conditions importing serious menace, his conduct in such circumstances is not to be harshly judged, and if *700bis is withstood, his authority and purpose being made known, he may use the force necessary to overcome resistance and to the extent of taking life if that is required for the proper and efficient performance of his duty. It is when excessive force has been used maliciously or to such a degree as amounts to a wanton abuse of authority that criminal liability tvill be imputed. The same rule prevails when an officer has a prisoner under lawful arrest and the latter makes forcible effort to free himself; and, in this jurisdiction, the position holds whether the offense charged be a felony or a misdemeanor, the governing principle being based on the' unwarranted resistance to lawful authority and not dependent, therefore, on the grade of the offense.”
The facts at the time of the occurrence, as stated by the officers, were disputed by the State’s witnesses. The court below, under proper instructions, left the matter to the jury. The defendants were convicted and on the record I can find no error, and therefore concur in the opinion that the judgment of the court below should be
Affirmed.